Small Business Act review (debate)
The next item is the debate on
the oral question to the Council on the Small Business Act (SBA) review by Bendt Bendtsen, on behalf of the PPE Group, Edit Herczog, on behalf of the S&D Group, Fiona Hall, on behalf of the ALDE Group, Reinhard Bütikofer, on behalf of the Verts/ALE Group, Giles Chichester, on behalf of the ECR Group, and Niki Tzavela, on behalf of the EFD Group - B7-0301/2011),
the oral question to the Commission on the Small Business Act (SBA) review by Bendt Bendtsen, on behalf of the PPE Group, Edit Herczog, on behalf of the S&D Group, Fiona Hall, on behalf of the ALDE Group, Reinhard Bütikofer, on behalf of the Verts/ALE Group, Giles Chichester, on behalf of the ECR Group, and Niki Tzavela, on behalf of the EFD Group - B7-0302/2011).
Mr President, the economic crisis has had an effect on Europe's small and medium-sized enterprises. In addition, there are the new Basel rules that are now to be implemented in the forthcoming Capital Requirements Directive. This will probably make it even more difficult for small and medium-sized enterprises to obtain capital for the growth that Europe needs. In this resolution, the European Parliament is sending a clear signal to the Commission that it is now that the necessary decisions need to be taken to benefit our small and medium-sized enterprises.
Now it is true that politicians should not be running businesses, but they should be involved in creating the fertile soil in which Europe's businesses can grow. I am pleased that we will now have a revision of the Small Business Act. We must take relevant action instead of merely toasting our European enterprises. There is an urgent need for better access to financing for small and medium-sized enterprises. There is also a need for enhanced market access, including the modernisation of the standardisation system within the EU, and for better access for small and medium-sized enterprises to public procurement opportunities.
Finally, I would like to mention that we need to reduce our enterprises' administrative burden, in connection with reporting, for example. Why should small business owners have to submit a report more than once? Once should be enough. The public authorities should deal with the further distribution of the information themselves. We must consider the fact that, when we produce new legislation in the EU and get it implemented in the Member States, we often impose even more burdens on our small and medium-sized enterprises. It is therefore not enough simply to reduce the number. We must also ensure, every time we produce legislation, that we do not create additional burdens for small and medium-sized enterprises. Overall, we need to make it easier for businesses to operate in Europe and we need to act now.
Mr President, Commissioner, I beg your pardon. I glanced up at the public gallery for an instant as I have the good fortune that a visiting group from Hungary also happens to be present right now.
The Small Business Act has become incorporated into European thinking in recent times. Based on the practical experience of the last two years, now is the time to review, update and strengthen the Small Business Act. We, the posers of the question, have summarised the most important issues in 34 points in the proposal for a decision. I would like to mention a few of these.
Implementation is very important. The Member States have done their work with different degrees of efficiency and commitment with consequent success. We would like a single database and results table to measure success and excesses.
Commissioner, in our view, the aim is not to infringe employees' rights in any way but to create jobs. Reducing administration is not the same as infringing upon employees' rights, but rather the opportunity must be created for micro and small enterprises to cooperate.
As regards access to financial resources, it is very important that the use of funds available at European Union level be more efficient. We have achieved 75% efficiency until now and roughly 50 000 SMEs have received funds in this way. At the same time, approximately 300 000 SMEs have managed to access funding under the competitiveness and innovation programme. We must definitely strengthen and preserve this.
It is very important that the institutional network helps small and medium-sized enterprises. For this reason, the European Enterprise Network must be strengthened.
We would very much like to find a solution that allows the Erasmus programme for young entrepreneurs to continue. We would like all the 23 million small and medium-sized enterprises to be able to hire at least one more employee. In this way, we could make a significant contribution to improving the labour market situation. However, it is highly important that the labour force working for small and medium-sized enterprises be better qualified than at present. It is especially important that they can take part in the implementation of the Green Economy programme and obtain digital skills. The most important thing for us is that young entrepreneurs with small and medium-sized businesses should not regard different forms of enterprise as losers but as winners.
author. - Mr President, the Small Business Act was given a warm welcome by SMEs, but that was two years ago. It is really important that we now show small businesses that this was not just a piece of paper.
On the issue of administrative burden, the target should not be a once-off which we reach and then abandon. It is something we have to keep working on. I am particularly concerned about the situation that micro-businesses find themselves in. It is all right - or it is relatively all right - for a small business of 249 employees that has specialist administrative staff but, for a micro-business with one or two staff, over-regulation can actually make trading impossible. We should not forget that micro-businesses of less than 10 employees actually make up over 90% of all EU businesses.
Micro-businesses really need to be treated like family units and, in particular, the EU and its Member States need to work together to look at how small businesses can be given upfront support for energy efficiency improvements. Indeed, the broader question of finance for SMEs is vital.
Just before Easter, a number of MEPs from the Committee on Industry, Research and Energy went to California to see how investment works in Silicon Valley. What we discovered was that venture capital was much more available than in Europe, and that those who provided it were much more risk-taking in their approach. Californian venture capitalists expect nine out of ten investments to fail. The one in ten which succeeds pays for all the rest, but the motto is 'fail fast'. There is much we can learn about how we could better support our own innovative small businesses in Europe. Perhaps not least, we should not stigmatise failure but rather use it as a step to success.
author. - Mr President, there is a fundamental paradox in EU policy on small and medium-sized enterprises (SMEs). On the one hand, there is almost unanimous support for their importance to the economy, to employment, wealth creation, innovation and flexibility, and their overall sheer size within the economy. If positive rhetoric could be converted into orders and cash in the bank, then the Union's SMEs would be in great shape. However, the big challenge - which is addressed in this resolution - is how to convert warm words into useful deeds without just throwing money at SMEs - money that is not available in today's economy. On the other hand, the EU combines this positive sentiment with plenty of legislation on employment protection and environmental requirements: legislation which is well-intentioned but all of which bears most heavily on SMEs, increasing the administrative burden on small business when we should be reducing it.
There are many constructive suggestions in this resolution. I particularly like the proposal for combating the practice known in my country as 'gold plating', whereby national authorities add layers of regulation to European measures. My personal view, as one who worked in a small business for 25 years, is that actually, while it would be nice to reduce this burden of administration, the best we can do for small businesses is to improve access to information and to finance.
Mr President, it does not happen every day in Parliament that Members of six different political groups table a joint question which leads to a debate. Today, we have a case of this kind and it is no coincidence that it concerns the role of small and medium-sized businesses. This is a commonly held and broad-based concern.
One of the questions we are asking is: What is the Commission doing to further strengthen the particularly successful financial instruments in future for small and medium-sized companies? One of these successful instruments is the Competitiveness and Innovation Framework Programme (CIP). What will happen to CIP when the common strategic framework for research and innovation is developed? What opportunities will there be for small and medium-sized enterprises in this context?
It will definitely not be possible to make the concept of innovation so broad and far-reaching that it covers all the relevant activities and all small and medium-sized businesses. However, we must not make the mistake of only promoting the competitiveness of those small and medium-sized firms which have been identified as being particularly innovative. Therefore, I believe that it is very important for the right decisions to be made in the common strategic framework.
I would also like to mention specifically that this also concerns the issue of the criteria on which simplification and the reduction of red tape are based. CIP is already much less bureaucratic than the Seventh Framework Programme. It would not be sensible to apply the standards of the Seventh Framework Programme in the case of small and medium-sized companies. We need to find a practical way of continuing the measures which have been good for small and medium-sized enterprises, in particular, in programmes such as CIP, so that these activities do not fall by the wayside during the course of a reorganisation.
author. - Mr President, I would like to congratulate my colleagues on their contribution to this very useful resolution and to state that I agree with all that has been said so far. Nevertheless, I have made some amendments on a couple of issues which I feel could be constructive and useful contributions to the final text.
Firstly, there is no mention in the text of the effects of illegal trade on small businesses. Unfortunately, in this day and age, illegal trade is a reality and a phenomenon which is growing in all Member States. To put it simply, illegal trade is one of the biggest obstacles to the emergence and growth of Europe's small businesses.
My second comment concerns the Commission's 'second chance' initiative for small and medium-sized enterprises (SMEs). In these times of economic difficulty especially, it is important to support SMEs and help them to develop.
This leads me to my last point. I think it is regrettable that few of our innovative SMEs grow into larger companies and that there are fewer young, R&D-intensive, innovative firms in the EU than in the USA. Significant shortages in innovation-related skills prevent SMEs from adopting innovative smart business models and new technologies. This is an issue we must address, and we must cultivate in Europe the risk-taking spirit that exists in the USA among the young generation of Americans.
Mr President, Commissioner, honourable Members, I am grateful to Parliament for the interest shown in the Small Business Act and the opportunity afforded by this especially to discuss what action we should take with regard to the different initiatives mentioned in relation to the review of the Small Business Act.
The Small Business Act is a very important tool which helps us create a more favourable business environment for small and medium-sized enterprises. Small and medium-sized enterprises make a major contribution to the European economy as the vast majority of companies belong to this category and they provide jobs for over 90 million people throughout Europe. For this reason, the full implementation of the policy for small and medium-sized enterprises and, in particular, the Small Business Act, is a high priority task for the Hungarian Presidency. The success of our competitiveness strategy depends on how our policy initiatives affect small and medium-sized enterprises. One of the keys to future growth is that highly competitive and innovative small and medium-sized enterprises should operate in Europe. Accordingly, the Council welcomes with great pleasure the Commission's communication on the review of the Small Business Act, which was published on 23 February 2011. In the communication, the Commission suggests various new initiatives in several priority areas for further action to be taken. These initiatives were created as the result of wide-ranging consultations with associations of small and medium-sized enterprises and the relevant authorities. Thus, they duly bear in mind the interests of both the enterprises themselves and other stakeholders.
The Commission's communication was discussed at the informal meeting of competitiveness ministers in Gödöllő in Hungary on 13 April 2011. At these talks, the ministers fully supported the Presidency's opinion that the four main issues to be handled as priorities are smart regulation, financing, internationalisation and governance. More work is needed to enable us to make progress in these issues. At the same time, it is the Presidency's firm intention to maintain the impetus of the process at the meeting of the Competitiveness Council to be held on 31 May 2011, which will also consider the mid-term review of the Small Business Act. At the aforementioned meeting, the Presidency would like the Council to adopt conclusions in which the 'think small first' principle is applied in particular, that is to say, the principle which the Commission's communication is based on.
As regards the status of the European private company, the European Commission first made a recommendation on the subject in a Council draft regulation in 2008. The idea behind the proposal was to make it easier for small and medium-sized enterprises to do business in the single market, and this must result in reducing costs and increased economic growth. Some concerns arose in the Council about certain aspects and parts of the proposal. Despite the commendable efforts of the Swedish and Belgian presidencies, the Member States have not managed to reach agreement to this day. I can assure the honourable Members that the Hungarian Presidency is striving to find the way to progress with regard to the particularly problematic issues of this proposal and will continue to do all it can to bring the matter to a successful conclusion.
Member of the Commission. - Mr President, many thanks to the honourable Members for this important oral question and your debate. I will respond to the question on behalf of my colleague, Vice-President Antonio Tajani.
In fact, small and medium-sized enterprises account for 99% of all European enterprises and generate most of the value-added of the real economy and create two-thirds of the jobs in the private sector. The EU is relying on SMEs and is creating the conditions under which they can develop and grow in order to create jobs in competitive markets. SMEs need less red tape, easier access to finance green markets and skills that match the needs of the real economy. These are the principles behind our SME policy as presented in the review of the Small Business Act for Europe. I will outline five avenues of work in the frame of your five questions in the oral question in my response on behalf of the Commission.
In the review, the Commission invites the Member States to systematically assess the impact of the legislation on SMEs by using the SME test. The European Parliament and the Commission are working together on a study of the application of the SME test in the Member States and at European level. The Commission will use this test as a basis for planning additional measures to support implementation and the exchange of best practice. We are also currently completing a study on the problems associated with licensing and official authorisation, company transfer and bankruptcy procedures in the Member States. The study will enable the Commission and, in particular, the Member States, to plan appropriate measures for applying the 'think small first' principle to administrative services. This will be made possible in particular by expanding online administration and the one-stop shop in line with the recommendations made in the review.
Secondly, a new system of governance will be introduced. The Commission has invited the Member States to appoint a SME representative - 'Ms or Mr SME' - to monitor the implementation of the SBA at national level. The national representatives will be members of a consultative group for the SBA which will help to assess and disseminate information concerning the measures taken to support SMEs. They will meet for the first time at the SBA Conference in Budapest on 24 and 25 May this year.
Thirdly, SMEs are intended to be the main beneficiaries of the European programme to reduce the administrative burden. The Commission has submitted to the Council and the EP proposals for reducing administrative costs very substantially - by up to over 30% when they are implemented - while the proposals already adopted will reduce administrative costs by 22%.
The Commission is relying on the Parliament to ensure that our proposals are adopted as soon as possible. Certain proposals, such as the review of the Fourth Accounting Directive, will benefit SMEs in particular. When it has been adopted by the Council and Parliament, the review of the Fourth Accounting Directive will enable Member States to exempt very small enterprises from certain accounting obligations.
Fourthly, the SBA has also created a framework to enable SMEs to take up the challenge of energy efficiency by improving their energy management and seizing the opportunities presented by the environmental market. The action plan to encourage eco-innovation will also be implemented, paying particular attention to SMEs by promoting networking, low carbon technologies and efficient management of the use of resources. We will also continue developing action specifically devoted to environment and energy experts within the Enterprise Europe network.
Finally, as part of the flagship initiative on the Agenda for new skills and jobs, the Commission will assess future skills needs in micro- and craft-type enterprises. An initial study on identification of future skills requirements in micro- and craft-type enterprises up to 2020 has just been published. It identifies the actions which need to be taken to meet future skills requirements, promote them more effectively and include them more systematically in training programmes for both micro-enterprises and craft-type enterprises.
Mr President, Mrs Győri, Commissioner, today, we find ourselves discussing in this House a joint proposal for a resolution on the revision of the Small Business Act, which the Commission submitted in February.
The relationship between small and medium-sized enterprises (SMEs) and the economy can be defined in many ways, but in a sense, they are the axis around which any economic system revolves, in this case, the European economies. If they are strong, the economy will do well; if they are weak, the economy will do badly. SMEs generate jobs, growth and, accordingly, prosperity for society.
I shall refer to three factors that seem to me to be fundamental to achieving a strong network of enterprises.
First, the adoption of information and communication technology and the development of technologies such as online administration or cloud computing, which save money, reduce costs and effort and, therefore, improve the competitiveness of SMEs.
Second, innovation, which is equally fundamental in this sector. Accordingly, up-and-coming enterprises in the small and medium-sized business sector must be strongly incentivised.
Third, SMEs must be able to participate fully in the internal market, both in terms of cross-border public tendering and as regards all other features of the internal market, which are capable of providing extraordinary benefits to SMEs in terms of their competitiveness but are currently failing to do so.
Finally, after all this comes the value of entrepreneurship, a social value which must be strong since, if it is not, the whole network will be weak. In this area, both governments and the European Union have much to do, principally through education.
Mr President, certainly, small and medium-sized enterprises (SMEs) have the advantage of being flexible and agile and close to the customer, which enables them to make decisions much more quickly. These are very important characteristics in times of crisis, when the ability to respond quickly is vital.
Moreover, as we well know, they make up more than 90% of the fabric of our business sector and they are a valuable model that we must maintain, because the effects of a large business failing or relocating are much more devastating, above all, in employment terms.
For that reason, we, and governments in particular, cannot afford to throw a spanner in the works of these businesses. For that reason, we approved the Small Business Act and, for that reason also, exercises such as this one are vital to the continuing progress of Member States in applying the political and legislative measures that we have agreed.
Ladies and gentlemen, European SMEs urgently need the firm political will to improve their access to public tenders that is contained in the Small Business Act to be converted into real, tangible, operative measures.
We applaud the measures that some Member States have taken, such as dividing tenders into lots and improving electronic access to information from centralised websites and interactive web pages, but we do not think that this is sufficient.
From this House, we must insist that those responsible for public procurement within the various administrative bodies incorporate terms into their tender specifications that facilitate positive discrimination in favour of SMEs and remove contractual provisions that hinder their participation.
Mr President, Mr Rehn, the joint question on the review of the Small Business Act shows that there is still a great deal to be done to ensure that medium-sized companies in Europe have freedom to act, particularly on a national level. However, I am pleased that in recent years, we have succeeded in implementing almost all the provisions of the Small Business Act in the European Union. Most recently, a new directive on combating late payment in commercial transactions came into force in March, which will make an important contribution to improving payment practice in Europe. Now the Member States have two years to implement the new directive. I would like to call for this timeframe to be shortened, in particular, in the Member States where this would not present a significant problem. Instead of delaying implementation for two years, it could be completed, where possible, within one year.
The Member States have not yet been able to agree on the statute for a European private company. Therefore, I very much welcome the fact that the Hungarian Presidency is following up this issue and making it one of the focal points of its work. This form of company in particular could enable small and medium-sized enterprises to save a great deal of money. I am thinking, in particular, of accounting, establishing a company and ongoing legal advice. Therefore, I would like to say again how pleased I am that the Hungarian Presidency is focusing on this area.
The issue just mentioned by Mrs Riera Madurell is also important, and that is public procurement. Here, we can still achieve a great deal for small and medium-sized enterprises. There are many bureaucratic regulations in this area and it is often particularly difficult for small and medium-sized businesses to take part in the public procurement process. We need greater transparency and we must also try to make the most of the opportunities presented by the modern media and, in particular, the Internet.
on behalf of the ECR Group. - Mr President, the Small Business Act is precisely what we, as politicians and legislators, should be focusing on as we look for ways of fostering new growth and re-energising our economies.
SMEs make up more than 98% of the businesses in my rural constituency of Wales. As public sector jobs in the UK as a whole are becoming less certain, and more of my constituents are, I hope, going to be either setting up or working for small businesses, I fully support and endorse the ambitious targets for reducing the administrative burden on SMEs, and goals such as the SME test for all legislation. Coupled with the 'one in, one out' policy for regulation that my own government is operating, these measures should begin to achieve our objective.
But now is the time to be bold, to be more ambitious and to achieve more. I have seen so much creativity in Wales, as it develops into a hub of activity for new businesses in the highly profitable global gaming world and a centre for cultural excellence with regard to film and programme production, yet I find myself asking questions about how to foster and encourage this development. Big projects like the European patent and the Digital Agenda need to deliver for these small businesses, providing jobs and a future for people in Wales and the whole of the EU.
on behalf of the EFD Group. - Mr President, this review's 10 principles include helping SMEs to benefit from opportunities of the single market, but the eurozone is collapsing, so how can it provide more opportunities? It also wants SMEs to benefit from the growth in markets. What growth? In September 2009, I asked Commissioner Andor what specific measures he would introduce to assist SMEs, following my similar request of him when he spoke to the Committee on Employment and Social Affairs on taking up the portfolio. I got no answers then, but now it seems I have some.
The review's five guidelines to reduce pressure on SMEs include simplifying the rules on VAT and reducing the rates, and a directive on late payments, but that is just tinkering with existing rules and regulations. The first principle of the review - creating a right environment - should not mean proposing new rules such as European private companies and state aids. It should mean ripping rules out by the hundred. After all, Commission President Barroso said in this House in July last year: 'red tape is strangling SMEs'.
(PL) Mr President, legislation which is too complex or unintelligible, which is too strict, or which does not keep up with the latest changes, is obviously not conducive to development or progress. As coordinator of the Committee on Legal Affairs, I would therefore like to draw particular attention to the importance, during the legislative procedure, of observing the principle of including small and medium-sized enterprises in ex ante and post ante impact assessments. This would make it possible, as early as during the law making process, to identify and eliminate obstacles which may be posed by new regulations for a sector which, after all, is the flywheel of the European economy.
Similarly, complying with the principles of 'think small first' and 'only once', and limiting the excessively strict transposition of the requirements of EU directives into national regulations, by bodies in the Member States naturally, will result in a noticeable reduction in the administrative burden on the SME sector. Both the Stoiber working group and the review of the Small Business Act presented by the European Commission have confirmed that administrative obstacles and excessive burdens relating to control measures often cause delays, and sometimes even prevent the further expansion of small companies which have the potential to generate new jobs.
I therefore also regard it as legitimate to ask whether the analysis promised by the European Commission, concerning a reduction of the administrative burden to 25% of its current level, is available yet. I also agree with the proposals to the effect that both the EU institutions and the Member States should be guided by these principles when creating new legislation or revising existing legislation. It is alarming to learn that implementation of the Small Business Act is coming up against many obstacles in the Member States, although the examples of several countries show that following these principles yields good results.
Finally, I should also like to draw your attention to the significance of the ongoing work on European contract law, and the work on the establishment of a European patent protection system which has begun in the Committee on Legal Affairs. There can be no doubt that good regulations in this area will give a direct boost to the development of innovation, particularly as regards the activities and growth of small and medium-sized enterprises.
(RO) Mr President, at the end of March 2011, the European Union had an unemployment rate of 9.5%, with a rate of 9.9% in the euro area. What is of even greater concern is that the youth unemployment rate is almost double the unemployment rate for the whole population. Improving the business environment and access to funding, as well as facilitating SMEs' access to the Structural Funds, will foster the development of an entrepreneurial spirit. SMEs need legislative and fiscal stability. Repeated amendments to tax legislation or changes to the conditions for accessing the various types of funds make it difficult for them to do business. Another issue, especially during times of crisis, is that SMEs are affected by the delay from public institutions in settling their invoices. All these factors affect SMEs' forecasts for achieving their business plans, as well as their business and, most of all, their innovative capacity.
Between 2006 and 2008, SMEs managed to win just 33% of the total value of public procurement contracts. Given that public procurement contracts account for 17% of the European Union's GDP, we think that SMEs need to increase their involvement in the public procurement market. This is why we call on the Commission and Member States to take the necessary measures by 2015 to ensure that at least 50% of public procurement transactions are carried out electronically, in keeping with the commitment made by Member State governments in Manchester in 2005.
I should point out that the single market is not in operation yet in the services sector, which is having an adverse impact on SMEs' business activities in the European Union. In 2008, the Commission presented, as part of the European Economic Recovery Plan, the programme which involved the European Investment Bank offering a global package of EUR 30 billion in loans earmarked for SMEs. The EIB intended to supplement the loans for medium-sized businesses with EUR 1 billion a year. I would like to ask the Commission at what stage of implementation this programme is at, whether it intends to top up the funding, and whether these funds are distributed equally to all Member States.
(IT) Mr President, three million jobs have been lost in comparison with several million euro invested in support policies. That is the disastrous outcome, in terms of impact on small and medium-sized enterprises (SMEs), first of the triumphal Lisbon project, and then of the 'photocopy' Europe 2020 strategy, on which we are even deciding to focus resources from the next multiannual financial framework for 2014-2020.
I therefore cannot but stress what thousands of European citizens and taxpayers are wondering: what use is Europe if it cannot solve the economic problems of the continent, if it cannot speak with a single voice on matters of foreign policy, and if it squanders money? I hope that what Commissioner Tajani has said on several occasions comes true. I hope that the review of the SME code really is able to simplify red tape, ensure access to and recovery of credit, and facilitate internalisation.
With the Late Payments Directive, we have reached a real, concrete goal, but as a result of political will and not Europropaganda. If the costs of the umpteenth strategy will still only finance talk, I call on the European institutions to make amends to the dozens of small entrepreneurs in my region, Veneto, who have taken their lives rather than see their small businesses fail.
(LV) Mr President, Commissioner, parents very often pay attention to the child that cries the loudest, although in truth, attention ought to be paid to another child entirely. Similarly, politicians and the press pay attention most often to large companies, which have a lot of money, which have a big voice, although attention ought rather to be paid to others, that is to say, small enterprises. For us in Europe, large enterprises are like large trees, but these large trees do not make up the whole enterprise wood. A few figures. Over 90% of enterprises in the whole of Europe are small and medium-sized, not large. Approximately three quarters of all those in employment work in small and medium-sized enterprises, which produce the same proportion of Europe's gross domestic product. The time has come for us to switch our attention from large enterprises, which are loud, I should not like to say - like children - but they are loud, and pay attention to the quieter ones, most of whom work after all with the small ones. In this context, then, Commissioner, I call upon you to pay greater attention to your own Commission's commitment to reduce the administrative burden for small and medium-sized enterprises. You can do this by evaluating your legislation, and not by introducing regulations that make the administrative burden more costly. By supporting small and medium-sized enterprises, we shall be acting more swiftly to encourage economic growth throughout the European Union. Thank you for your attention.
(LT) Mr President, the Small Business Act adopted in 2008 was supposed to give impetus to the development of small business and the improvement of business conditions in Europe. A lot has been done to improve the business environment and simplify administrative requirements, such as the E-Invoicing Directive and the Late Payments Directive. However, this is not enough. Today, we can see that the outcomes are not what small business expected.
The main priorities, such as financing and simplifying regulatory systems for improving the business environment, have not been implemented in a systematic or consistent manner. Meanwhile, the business environment varies greatly across the Member States. The different legal regimes covering the protection of consumer rights, which still remain, reduce consumer confidence in the single market and do not encourage companies to expand their business in other Member States. Essentially, this prevents the creation of an internal market in the European Union that is more geared towards and favourable to small business.
It is precisely small business that has been worst hit by the economic and financial crisis. We see companies going bankrupt or with a huge debt burden. We did provide for measures to help them, but sadly, they have not always been successful. The European Progress Microfinance Facility set up by the Commission really was a very appropriate step for providing small business with opportunities to obtain financing during the crisis. However, as various studies have shown, instead of providing business with loans, the national banks in some Member States have tightened lending conditions even more.
The European Investment Bank, which administered these loans for two years, generally did not have information on the implementation of these instruments. This gives rise to the question: why do we need such an intermediary at all? The clear conclusion is that in future, the Commission must take responsibility for overseeing the implementation of such important initiatives in the Member States.
Hopefully, the revision of the Small Business Act will help us to understand and evaluate where we should increase our efforts so that we can establish an environment that works better for small business.
(The speaker agreed to take a blue card question under
Rule 149(8))
(DE) Mr President, I wanted to ask Mr Balčytis what he thinks of the Erasmus for Young Entrepreneurs programme, because he has mentioned that the financial situation in this area has become highly precarious as a result of the crisis. I have heard that the Commission intends to limit the scope of this programme. Do you not believe that it would be more sensible in the light of the financial crisis to ensure that the owners of small and medium-sized companies have the opportunity to find out about new areas of business?
(LT) Thank you very much for this question. How we plan to restructure our society, and who, in future, will have to deal with the main issues, not just for small business, but big business as well - this really is a priority issue of our future.
The Erasmus programme you mentioned is also very important and I believe that in future, the Commission, the Council and the European Parliament should all increase their efforts to ensure that such programmes do not suffer, and that henceforth we have people, better prepared people, to implement many of the theoretical wishes that we have expressed here today. After all, someone has to put theory into practice. I agree with you entirely that Parliament should not consent to reducing such programmes in the future.
(PL) Mr President, the work currently being carried out on the review of the Small Business Act should concentrate, in particular, on establishing a European Private Company Statute, thus facilitating the cross-border operations of economic entities in the EU market. Although the time taken to set up a company has dropped in recent months, an analysis carried out by the European Commission has showed that over half of Member States still do not meet the requirement for it to be possible to do so in three days. Furthermore, the majority of Member States are still not carrying out assessments of the impact of future legislative and administrative initiatives on SMEs, and the 'only once' principle is also not being applied in full.
Over the past two years, the list of countries in which it has been possible to close down a business entirely within a year has remained the same. I would therefore suggest that the European Commission should become even more involved in efforts to ensure that the Member States implement these provisions. In addition, I believe that further measures under the Small Business Act should also cover improved availability of funding, access to risk capital markets and the development of points of single contact in the Member States to facilitate administrative procedures.
It is worth pointing out that in order to achieve our objective of an employment level of 75%, as enshrined in the Europe 2020 strategy, it is imperative to support SMEs. As a result of the economic crisis, these SMEs are feeling the strain of a series of additional expenses, instead of generating jobs.
(RO) Mr President, the Small Business Act needs to be brought into line with the Europe 2020 strategy priorities to improve the regulatory environment to meet the needs of SMEs. This means that the measures presented need to be implemented quickly, in their entirety, especially the 'think small first' principle. I think that particular attention must be focused on supporting large-scale funding for innovative companies. According to the Commission's assessment, Romania is a model of good practice in applying the principle of 'promoting entrepreneurship through the Start business programme'. The programme has a budget of EUR 21.2 million and is aimed at developing management skills among young people.
I have also noted progress in the implementation of the principle of 'accessing funding for SMEs'. The government is supporting the set-up and development of at least 1 100 SMEs for young people.
(RO) Mr President, I want to start by welcoming the European Commission's proposals for reviewing the Small Business Act for Europe. In practical terms, the European Commission notes in its communication of 23 February 2011 the quite significant progress which has been made since the Small Business Act was adopted in June 2008, but warns about the challenges remaining. Therefore, SMEs still have problems in expanding their activities, improving their innovative capacity, accessing markets and obtaining funding, and face excessive red tape. In most cases, when it comes to transposing the directives into national legislation, the bureaucratic requirements laid down by the European Union are actually exceeded. In order to ensure greater transparency, each Member State should produce tables comparing national bureaucratic measures with those required by EU directives. An assessment also needs to be made of the impact which the new EU legislative proposals could have on SMEs.
(SK) Mr President, more than two years have passed since the adoption of the Small Business Act initiative, and it is therefore right and proper that in February, the Commission issued a notification of the review of this initiative. It seems that our efforts to promote a more favourable legislative environment for small and medium-sized enterprises (SMEs) have so far failed to make a sufficient impression in the business sector itself. On the basis of discussions with representatives of organisations representing SMEs, the Commission has therefore prepared further measures through which we can help to improve their situation.
In my opinion, we must, above all, focus more on implementing the new rules in national legislation. The experience from my own country shows me that national bureaucracies are unbelievably obstructive, and stubbornly resist all changes that would limit their ability to victimise small businesses. I therefore believe we must persevere with the simplification of rules for SMEs patiently and rigorously, and trust that our efforts will somehow bring the expected result.
(DE) Mr President, one particularly positive feature of the Small Business Act is the provision which makes it easier to establish companies in terms of both time and cost. I also welcome the obligation on the public sector to pay invoices within 30 days.
However, some bureaucratic obstacles remain in place, for example, as far as cash flow is concerned. We need to evaluate to what extent the Basel criteria could cause a serious credit crunch for small and medium-sized enterprises. As far as the cross-border area is concerned, we should finally get the European private company under way. From the perspective of the cost-benefit factor, this form of company could, in future, be more important than the European company. I am thinking in this respect of subsidiaries and transfers of registered offices throughout Europe.
Finally, I would just like to say that we need to follow up on the measures to give small and medium-sized businesses access to China and other markets in Asia.
(HU) Mr President, I agree with the statement in the review that further measures are needed. I believe it is important for the European Union to have a better overview of how the governments of the Member States implement the Small Business Act. The mid-term review is also important because the problems of small and medium-sized enterprises - the difficulties of obtaining funding, the size of administrative burdens, overregulation and market access problems - appear to be becoming permanent.
I think it is a good idea as well to enable small enterprises to register themselves as European private companies, thereby reducing the administrative burdens and, at the same time, realising smart regulation is an extremely timely issue. A high priority in this is spreading the 'only once' principle across Europe and examining whether the regulatory framework of certain policy areas is as it should be and, if it is not, what changes are required.
Mr President, it is a fact that, if every SME created one extra job, unemployment would finish in Europe. That is not actually an impossible task. Instead, however, many of them are shedding jobs, partly due to the recession, but also due to a preponderance of regulation and red tape. This certainly needs to be tackled urgently.
I am pleased to say that our new government yesterday announced measures to help SMEs which were broadly welcomed by the business community today - measures relating to VAT, PRSI, travel tax and internships. At European level, it is essential that we tackle fraud in particular. The black market economy is thriving and needs to be tackled on a European-wide basis. We also need to encourage businesses to avail themselves of the opportunities in e-commerce and establish a European-wide patent. If we do this, we can actually end unemployment and also help the creation of many new businesses.
(IT) Mr President, ladies and gentlemen, the Small Business Act review is a great opportunity if it is based on an understanding of how precious our small and medium-sized enterprises are. In the economic fabric of Italy, small and medium-sized enterprises represent a major and essential part of the production market.
They are even more important in southern Italy, where I come from, because the whole productive fabric is organised around small and medium-sized enterprises. In the past, entire industrial areas were teeming with small businesses that guaranteed thousands of jobs. Today, many of those businesses have gone bankrupt or closed, not least because of unfair competition, as the students from Barletta who are here today are well aware.
Europe therefore needs to send out a strong, effective signal to guarantee less red tape, lower costs, greater transparency and shorter delays in payments, and to ensure the stability that small and medium-sized enterprises demand and need so much.
Member of the Commission. - Mr President, many thanks to the honourable Members for a very serious and substantive discussion. The Commission is aware that more needs to be done; this has been underlined by several Members, and I fully agree that the well-being of small and medium-sized enterprises is crucial for Europe's recovery, for growth and for employment.
When our SMEs do well, the European economy does well. I can assure you that the implementation of the 'think small first' principle and the actions proposed in the Small Business Act are a foremost priority for the Commission. I want to thank you for your support in this regard.
The Commission is looking forward to working closely with all relevant players, especially the European Parliament, to ensure effective implementation of the Small Business Act at European level and at national level, in the Member States. The European SME Week in October will be a good opportunity to work together to raise awareness of SME policy and the needs of SMEs everywhere in the European Union. We are organising this event together with the Parliament and the Commission.
Mr President, 'Action here and now!' Mr Bendtsen said, and I strongly agree with his standpoint. We have heard that small and medium-sized enterprises are also major employers in the European Union and, after the economic crisis, examining and reviewing how we may be able to help them recover is especially important. The Hungarian Presidency believes in a work-based economy and society, and regards small and medium-sized enterprises to be among its key partners in this. The economic environment has changed dramatically since 2008; hence, a review really is needed. For our part, too, we welcome the six-party agreement which Mr Bütikofer mentioned, and we are also grateful that several speakers acknowledged the Hungarian Presidency's endeavours and that the Hungarian Presidency is handling this issue truly as a priority.
Allow me to draw your attention to a few specific matters. After listening attentively to the Members, we are pleased to say that there is indeed complete agreement on the principles. The small and medium-sized enterprises are the backbone of European economic growth and employment. Therefore, improving the competitiveness of small and medium-sized enterprises is a priority for the Council as well. To this end, and to reflect this, the Competitiveness Council is preparing to adopt the Council's conclusions at its previously mentioned meeting on 30-31 May 2011, about which the Presidency is submitting a draft to the Council. The main elements of this intend to give answers to the problems identified as the result of the review of the Small Business Act. What are these? These are better access to loans and market access, both in European and global terms, as well as enhancing the conditions of market access and alleviating administrative burdens.
The Council believes that the transposition as soon as possible of the Late Payments Directive - which, as you are aware, has been adopted - is important, and this we note with pleasure. The Council is striving to achieve this and is encouraging Member States to do so because it would be a great weight off the shoulders of small and medium-sized enterprises and would greatly improve their liquidity. It is also a pleasure for me to announce that the Council is close to reaching an agreement on the Commission's aims to reduce the costs of establishing a business. The essence of this is to be able to start up an enterprise in at most three days, for the cost of at most EUR 100, and for licences to be obtainable in under a month.
There are two other specific matters I wish to mention. One is the issue of the European patent. 23 Member States have already joined the enhanced cooperation and the Council is discussing the basic regulation now. We regard this as a major breakthrough from the aspect of EU competitiveness and, in particular, the competitiveness of small and medium-sized enterprises. Mr Creutzmann wished to know about the matter of the European private limited company and asked it to be handled as a priority. We have made significant progress. Now only a very small group of Member States have not joined the consensus. The adoption of this would truly be a turning point for small and medium-sized enterprises, thus we are working on it very hard and also trust that Members will be able to exercise some sort of political pressure and motivate through their own channels in order to generate the necessary majority. We have talked about this to the eminent representatives of the Committee on Legal Affairs as allies on several occasions.
Lastly, allow me to mention the connection with the Europe 2020 strategy. Here, we believe that it is important to convert the objectives stated in the strategy into laws, actions and measures which improve the position of small and medium-sized enterprises, but, of course, the Member States must also do their own homework. The European framework in itself is not enough; thus, for example, we believe that tax systems need to be simplified and to be made friendlier for small and medium-sized enterprises. Several Member States are acting in this spirit. Among them is Hungary, currently holding the Presidency.
The debate is closed.
The vote will take place on Thursday, 12 May 2011.
Written statements (Rule 149)
I welcome the Commission communication on the SBA review as it deals, to a large extent, with the problems which SMEs are faced with and for which European and national policies will have to come up with a solution.
The Single Market Act has placed a strong emphasis on supporting SMEs. A large number of the measures proposed, such as the review of the accounting directives, cutting red tape, improving access to the capital and public procurement markets, etc. feature in this communication.
One of the major problems facing SMEs is the lack of access to funding, which not only hampers innovation but also the growth of these businesses. Innovative SMEs in particular need broader access to informal funding and to funding based on venture capital holdings as well, which is the main source of funding for new businesses.
SMEs can also be supported by domestic tax incentive measures, especially during the first few months of business.
Finally, I think that the Late Payments Directive has to be implemented fairly for SMEs. Furthermore, with the aim of helping SMEs expand their cross-border activities, the process of recovering cross-border debts will need to be facilitated and the European Private Company Statute adopted without delay.
, in writing. - The Irish Government's Jobs Initiative has correctly concentrated on the jobs-rich sector of tourism; while the EU's Small Business Act has the potential to complement this in the area of SMEs over the coming years. The purpose of the SBA has been to reduce the administrative burden of doing business and improve access to finance for SMEs. Commissioner Rehn reported this evening that it has succeeded in reducing the cost of doing business by 22% in some areas and will continue to concentrate on this initiative. The principal message of the Small Business Act is to 'think small first' - to concentrate business legislation across the EU on small and medium-sized enterprises - and the EU has committed tonight to continue the focus on this area. To this end, it is important that entrepreneurs in Ireland are fully informed on how to make best use of the Small Business Act.
Micro, small and medium-sized enterprises play a central and key role in the growth of the European economy; they are the main source of employment and have a fundamental impact on the development of European competitiveness and innovation. We can therefore say in good faith that we will not succeed in achieving the objectives of the Europe 2020 strategy unless we support small and medium-sized enterprises and unless we make it easier for them to make full use of the single market. The solutions provided for in the Small Business Act, including fewer bureaucratic obstacles, improved access to sources of funding, and easier access to the market, are particularly significant and, in my opinion, effective measures aimed at putting in place the best possible conditions for the development of SMEs. However, problems arising from the implementation of these solutions at Member State level may pose a threat to their effectiveness. I am therefore also hoping that the Member States which have not yet fully implemented these measures will make every effort to ensure that this process is completed as soon as possible.
SMEs encounter difficulties in obtaining access to funding and the market. The future MFF must provide measures for overcoming these difficulties. Increased support is needed for financial programmes and instruments which are already operating successfully, but have turned out to be inadequate, such as the competitiveness and innovation programme. Access to financial support must be improved for new innovative businesses in the form of start-up funds. Setting up a European capital risk fund and expanding the permanent risk-sharing products offered by the European Investment Bank through the Risk Sharing Financial Facility will also benefit SMEs. On the issue of SMEs having access to the market, I call on the Commission to propose a plan for introducing and selling innovative products on the market. Furthermore, a set of measures is required to support SMEs in implementing the new energy efficiency plan.
I welcome this initiative by Parliament because the broad consent between the political groups to initiate a debate on small and medium-sized enterprises illustrates their crucial role as a driving force for growth in the EU. The recession is making it even more difficult for small and medium-sized enterprises to raise capital. Their access to the markets, to financing and to information urgently needs to be improved. We need to limit the administrative burden by simplifying the regulatory environment. At European level, it is important to combat the black market economy and to give small and medium-sized enterprises incentives. The Commission recently announced 12 actions for 2012 to stimulate the single market, including measures for funding for SMEs and worker mobility, measures which I believe are a move in the right direction By making integrated use of the single market and exploiting the advantages which it offers, we can strengthen growth and prosperity at European level and give new momentum to enterprise. Measures such as a European patent and the European professional identity card must be strengthened and applied widely in order to strengthen competitiveness and employment.
European small and medium-sized enterprises (SMEs) are the lifeblood of our economic activity. Their development, their modernisation, and their competitiveness must be at the heart of our economic strategy. I therefore welcome the review of the Small Business Act proposed by the Commission, which seeks to unblock the growth potential of SMEs. A great deal still needs to be done to simplify the regulatory environment and bureaucratic procedures, which place heavy constraints on the activity and dynamism of our enterprises.
Furthermore, I support the creation of a European Private Company Statute, which would help our SMEs to take full advantage of the single European market by enabling them to carry on their cross-border activities without having to fulfil often onerous and discouraging obligations. I therefore call on the Council to take a swift decision on this initiative.
Finally, we must support innovative SMEs by giving them better access to diversified financing, involving, in particular, a substantial simplification of the use of European appropriations, which still lack flexibility. These appropriations are already available and they must, in my opinion, be mobilised to provide more effective support to the development of the real economy, innovation and employment.